Citation Nr: 0522254	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04 17-972	)	DATE
	)
	)



THE ISSUE

Whether a November 1953 decision of the Board of Veterans' 
Appeals (Board) denying service connection for low back 
disorder should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).



REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1950 to 
September 1952.

This case comes to the Board on a motion to revise a November 
1953 decision of the Board that denied the veteran's claim 
for service connection for a low back disorder.  The moving 
party, the veteran, alleges the Board committed CUE in that 
decision.  In August 2005, for good cause shown, the Board 
advanced his case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2004).

The veteran also filed a claim - based on CUE, for revision 
of a June 1953 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied service connection for a low back 
disorder.  The RO denied this claim in March 2002, and he 
appealed.  That June 1953 decision by the RO, however, was 
subsumed by the Board's November 1953 decision.  See Donovan 
v. West, 158 F.3d 1377 (Fed. Cir. 1998); Dittrich v. West, 
163 F.3d 1349 (Fed. Cir. 1998).  So his arguments with regard 
to the RO's June 1953 rating decision - to the extent they 
overlap with the reasons and bases for the November 1953 
Board decision - are also considered in this decision.


FINDINGS OF FACT

1.  A November 1953 decision of the Board denied service 
connection for a low back disorder.

2.  The November 1953 Board decision was supported by the 
evidence then of record and the applicable statutory and 
regulatory provisions extant at that time; these laws and 
regulations were not ignored or incorrectly applied, and that 
decision was not fatally flawed or undebatably erroneous




CONCLUSION OF LAW

The Board's November 1953 decision did not contain CUE in 
denying service connection for a low back disorder.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 3.77, 17.60 (1953); 
38 C.F.R. § 20.1403 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inapplicability of the Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The VCAA redefined VA's 
duty to assist a veteran in the development of a claim. But 
the VCAA does not apply to CUE claims - both insofar as 
prior, unappealed RO decisions as well as prior decisions of 
the Board.  38 U.S.C.A. §§ 5109A, 7111(a); 38 C.F.R. 
§§ 3.105(a), 20.1400-20.1411.  See also Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc).  

Factual Background


The veteran's service medical records (SMRs) indicate he fell 
from a fence in 1951 and strained his back.  His lumbar 
muscle was slightly strained.  The report of his September 
1952 separation physical documents a history of a low back 
injury.  At that time, he said he experienced occasional pain 
on lifting.  On objective physical examination, however, he 
had full range of motion.

An October 1952 VA treatment record indicates the veteran 
complained of pain in his left lower back, but he was 
experiencing some improvement.



The report of a May 1953 VA examination indicates the veteran 
complained of recurrent back pain and weakness.  His gait was 
normal, and he had full range of motion without evidence of 
muscle spasm.  X-rays revealed no significant pathologic 
change in the cervical and lumbar spine.  An X-ray of the 
thoracic spine revealed minimal residues of an old healed 
osteochondritis dorsalis juvenilis.  The diagnoses were mild 
fasciitis of sacrospinalis muscles in remission and 
juvenile epiphysitis. 

In June 1953, the RO granted service connection for 
outpatient treatment, but denied service connection for 
compensation purposes.  The letter accompanying the rating 
decision explained that the veteran was entitled to 
outpatient treatment for residuals of the back injury should 
it become necessary.  But it also was noted that his May 1953 
VA examination did not reveal any current residuals of the 
back injury.  For this reason, the RO denied service 
connection for compensation purposes.  He appealed this 
decision to the Board.

The Board's November 1953 decision stated, in part:

During November 1951 the veteran was treated for 
a short period of time for a condition diagnosed 
as acute back strain involving the lumbar muscles 
and which was reported to have been slight.  
Although reference was made to the service 
treatment when the veteran was examined for 
discharge, the examination showed full range of 
motion of the back and no objective findings of 
disability of the back were reported to have been 
elicited.  When the veteran was examined by this 
Administration in May 1953, the findings 
disclosed by physical examination of the back and 
lower extremities and X-ray examinations of the 
cervical and lumbar spines were normal.  The only 
objective pathology of the back then found was 
residuals of an old healed osteochondritis 
dorsalis juvenilis, which is a constitutional or 
developmental abnormality and is not a disease or 
injury as those terms are used in the applicable 
law authorizing the payment of disability 
compensation.  The records do not establish that 
during service, as the result of the acute strain 
or otherwise, any pathology was superimposed on 
that condition which by reason of its inherent 
nature, is clearly and unmistakably shown to have 
had its inception prior to service.  After a 
careful analysis of all the pertinent medical and 
other data of record, it is the decision of the 
Board that the evidence does not establish the 
present existence of identifiable residuals of 
the acute back strain recorded during service or 
afford an adequate basis for a determination that 
juvenile epiphysitis was incurred or aggravated 
during service.  The appeal is denied.

In May 1962 and April 1966, the veteran filed petitions to 
reopen this claim, which were denied.  In July 1996, he filed 
another petition and ultimately the RO granted service 
connection in July 1998.  This decision was based on a June 
1998 VA examination that indicated he had degenerative disc 
disease (DDD) and an October 1997 letter from Dr. Kopp 
indicating the current low back disorders were related to the 
back injury in service.

Laws and Regulations Governing CUE Claims

A decision issued by the Board is final and binding on the 
veteran barring an exception.  38 U.S.C.A. §§ 7103, 7104(a); 
38 C.F.R. §§ 20.1100, 20.1104(a)(1).  However, a final Board 
decision may be revised or reversed on the grounds of CUE by 
the Board on its own motion, or upon request of a moving 
party at any time after the decision is made.  38 U.S.C.A. §§ 
5109A(a), 7111(a) and (c).

CUE is a very specific and rare kind of error, one of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).  If it is 
not absolutely clear that a different result would have 
ensued, there is no CUE.  38 C.F.R. § 20.1403(c).  CUE does 
not include a change in medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision, VA's 
failure to fulfill the duty to assist, or a disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e).

38 C.F.R. § 20.1411(a) provides that the doctrine of the 
favorable resolution of reasonable doubt is not applicable in 
determinations of whether a prior Board decision contains 
CUE.  Review for CUE in a prior Board decision must be based 
on the record and the law that existed when that decision was 
made. 38 C.F.R. 
§ 20.1403(b)(1).  The regulations governing adjudication of 
CUE in prior Board decisions was published with the specific 
intent to codify the current requirements for a viable claim 
of CUE as defined by the Court in Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 
(1994); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review 
denied, 6 Vet. App. 162 (1994); Luallen v. Brown, 8 Vet. App. 
92 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Crippen 
v. Brown, 9 Vet. App. 412 (1996); and Berger v. Brown, 10 
Vet. App. 166 (1997).

38 C.F.R. § 20.1404(b) had provided that non-specific 
allegations of CUE, such as failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error were examples of allegations that would 
not meet the requirements for pleading CUE in a Board 
decision and in such cases a motion for revision of a Board 
decision would be denied.  In turn, 38 C.F.R. § 20.1409(c) 
provided that such a denial would be final.  However, in DAV 
the Federal Circuit held that 38 C.F.R. § 20.1404(b), in 
conjunction with § 20.1409(c), operated to prevent Board 
review of any CUE claim that is the subject of a motion that 
is denied for failure to comply with the filing and pleading 
requirements of 38 C.F.R. § 20.1404(b).  This was contrary to 
the requirement of 38 U.S.C. § 7111(e) that a CUE claim 
"shall be decided by the Board on the merits."  Thus, to that 
extent, 
38 C.F.R. § 20.1404(b) was invalid.  So, 38 C.F.R. § 
20.1404(b) has been revised to require that "[m]otions which 
fail to comply with the requirements set forth in this [§ 
20.1404(b)] paragraph shall be dismissed without prejudice to 
refiling under this subpart."



Legal Analysis

The veteran claims CUE was committed in the Board's November 
1953 decision because he was granted service connection for 
outpatient treatment purposes but was denied service 
connection for disability compensation.  He argues these 
decisions contradicted each other and, therefore, were 
illegal.

Essentially, the veteran argues that while there are certain 
limited circumstances that allow VA to grant service 
connection for medical purposes and deny service connection 
for disability compensation, he did not fall into any of 
these categories.  He claims the two rating decisions in 
question amounted to improper severance of his claim.  See 38 
C.F.R. § 3.105(d).  In support of this argument, he cites a 
former regulation, 38 C.F.R. § 17.33 (1995), which provided 
that for certain qualified veterans an active psychosis that 
developed within 2 years after discharge was presumed to have 
occurred in active military service.  This regulation is no 
longer in effect.  See 61 Fed. Reg. 21965 (May 13, 1996) 
(codified at 38 C.F.R. § 17.33).  Moreover, this former 
regulation was not in effect at the time the Board made its 
November 1953 decision and is otherwise irrelevant to the 
specific facts at hand.  As mentioned, to establish CUE in a 
former Board decision, the proper analysis is to look at the 
laws and regulations extant at the time the decision was made 
in November 1953.  See 38 C.F.R. § 20.1403(a).  

Turning to the laws and regulations in effect in November 
1953, the Board does not find anything that prohibits the RO 
from granting service connection for outpatient treatment 
purposes while, at the same time, denying service connection 
for disability compensation.  Under 38 C.F.R. § 17.60(2) 
(1953), outpatient treatment could be rendered to veterans 
who were in need of treatment for a disease or injury 
determined as incurred or aggravated in the line of duty in 
active service, regardless of whether they were receiving 
disability compensation.  Finding that a veteran was injured 
in the line of duty requires a separate inquiry from finding 
that he is entitled to disability compensation.  Service 
connection for compensation purposes has an additional 
requirement - the presence of a current disability.  See 38 
C.F.R. § 3.77 (1953).  And, in 1953, on objective clinical 
examination, the veteran had no identifiable residual 
disability.

Furthermore, the Board does not find the two decisions to be 
contradictory on their face.  The June 1953 letter that 
accompanied these decisions explained that VA recognized the 
veteran had injured his back during military service, but did 
not find on objective examination that there were any 
residuals from that injury.  Nonetheless, the RO stated that 
he would be eligible for outpatient treatment should it 
become necessary.  In other words, he was not eligible for 
disability compensation at that time because he did not have 
an identifiable disability, but the RO recognized he was 
entitled to outpatient treatment perhaps to address his 
subjective complaints of pain or for any residuals that might 
later develop.  Indeed, the medical evidence indicates that 
an identifiable disability did not arise until many years 
later, as indicated by Dr. Koff's October 1997 letter, which 
attributed several back disabilities to the injury in 
service.

In sum, the Board finds there was a rational basis in 
November 1953 for denying service connection for the 
veteran's low back disorder.  The medical evidence on record 
at that time indicated he did not have an identifiable 
disability resulting from the injury in service.  So the 
Board's November 1953 decision was plausible based on the 
medical and other evidence then of record and the existing 
laws and regulations, although the veteran and his 
representative now contend otherwise.  See Crippen v. Brown, 
9 Vet. App. at 423; Berger v. Brown, 10 Vet. App. at 170.  
The veteran may disagree with how the Board evaluated the 
facts or weighed the evidence, but this alone is not 
tantamount to CUE.  38 C.F.R. § 20.1403(d); see Luallen v. 
Brown, 8 Vet. App. at 95.

Although the RO more recently granted service connection for 
DDD, this decision was based, in part, on Dr. Koff's October 
1997 letter and the report of a June 1998 VA examination, 
which identified this disability and attributed it to the 
veteran's injury in service.  But keep in mind, this medical 
evidence favorable to the claim was obviously not on file in 
November 1953 when the Board made its decision.  This 
additional evidence was submitted many years later, long 
after the fact.  And in terms of whether CUE existed in the 
Board's 1953 decision, only the evidence of record at the 
time that decision was made is considered.  38 C.F.R. § 
20.1403(b)(1).  A change in medical diagnosis is not 
considered CUE.  38 C.F.R. § 20.1403(d).  

Since the veteran has not cited any justifiable reason to 
overturn the Board's November 1953 decision on the grounds of 
CUE, his motion must be denied.


ORDER

The veteran's motion for revision of the Board's November 
1953 decision based on CUE is denied.



                       
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



